COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NOS. 2-08-336-CV

       
2-08-342-CV

      

IN RE OLSHAN FOUNDATION REPAIR 				         RELATORS

COMPANY, LLC AND OLSHAN FOUNDATION

REPAIR COMPANY OF DALLAS, LTD.	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petitions for writ of mandamus and is of the opinion that relief should be denied.  Accordingly, relators’ petitions for writ of mandamus are denied.  
The stay of the trial court proceedings in cause numbers 07-06-429 and 07-06-435 
in the 271st District Court of Wise County, Texas are hereby lifted.

Relators shall pay all costs of these original proceedings, for which let execution issue.

PER CURIAM



PANEL:  GARDNER, J.; CAYCE, C.J.; and DAUPHINOT, J.



DELIVERED:  October 2, 2008  

FOOTNOTES
1:See
 
T
ex
. R. A
pp
. P. 47.4.